501 P.2d 159 (1972)
Gilford John KRISKA, Appellant,
v.
STATE of Alaska, Appellee.
No. 1671.
Supreme Court of Alaska.
September 25, 1972.
David C. Backstrom, Asst. Public Defender, Fairbanks, Herbert D. Soll, Public Defender, Anchorage, for appellant.
William T. Council, Asst. Dist. Atty., Monroe N. Clayton, Dist. Atty., Fairbanks, John Havelock, Atty. Gen., Juneau, for appellee.
Before RABINOWITZ, A.C.J., and CONNOR, ERWIN and BOOCHEVER, JJ.
PER CURIAM.
In this sentence appeal it is claimed that a sentence of ten years, the statutory maximum for the offense of grand larceny, is excessive.
Kriska was convicted for the theft of a parka worth $125.00. This is his ninth felony conviction. At the age of 48 he has spent less than one year of his adult life as a free citizen.
A psychiatric evaluation, ordered by the sentencing court, shows no evidence of psychosis or neurosis, but places Kriska within the diagnostic group of character disorders. His personality is immature and he lacks the ability to conform his conduct to law. His condition is relatively static and seems unamenable to treatment.
It is regrettable that efforts toward rehabilitation of Kriska have been unsuccessful. But, considering the recidivistic nature of the defendant and the need to protect society, we find the sentence to be within a zone of reasonableness. It was not an excessive sentence.
Affirmed.